Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Application status
Claims 1, 2, 5-8, 10-12, 14-19 and 29-31 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 5, 14-19 and 29-31, drawn to a method of treating an abnormal bone condition in a patient with acid sphingomyelinase deficiency (ASMD), comprising: administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM), measuring a bone indicator of the patient, and comparing the bone indicator of the patient to the baseline bone indicator of the patient before the administering step, wherein the patient's bone indicator improves or does not worsen after the plurality of doses of rhASM.
Group II, claim 6, drawn to a method for decreasing bone marrow burden (BMB) in an acid sphingomyelinase deficiency patient in need thereof, comprising: determining the BMB of the patient, and administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM), thereby decreasing the BMB of the patient.
Group III, claim 7, drawn to a method for improving bone mineral density (BMD) in an acid sphingomyelinase deficiency patient in need thereof, comprising: determining the BMD of the patient, and administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM), thereby improving the BMD of the patient.
Group IV, claim 8, drawn to a method for decreasing bone marrow burden (BMB) or improving bone mineral density (BMD) in an acid sphingomyelinase deficiency patient in need thereof, comprising: selecting a patient with acid sphingomyelinase deficiency who is not receiving bisphosphonate therapy, and administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM), thereby decreasing the BMB of the patient.
Group V, claim 10, drawn to a method of improving bone maturation in an acid sphingomyelinase deficiency (ASMD) patient in need thereof, comprising: selecting an ASMD patient for improvement of bone maturation, and administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM), thereby improving bone maturation in the patient.
Group VI, claim 11, drawn to a method of improving or maintaining quality of life in an acid sphingomyelinase deficiency (ASMD) patient in need thereof, comprising: selecting an ASMD patient for improvement of quality of life, and administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM), thereby improving or maintaining quality of life in the patient.
Group VII, claim 12, drawn to a method of treating osteopenia or osteoporosis in an acid sphingomyelinase deficiency (ASMD) patient in need thereof, comprising: selecting an ASMD patient for treatment of osteopenia or osteoporosis, and administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM).
This application contains claims directed to the following patentably distinct species (a)-(c) and (i)-(x):
 bone mineral density (BMD), wherein the BMD improves or does not worsen after the plurality of doses of rhASM, 
bone marrow burden (BMB), wherein the BMB decreases or does not increase after the plurality of doses of rhASM, or 
bone maturation, wherein the bone maturation improves after the plurality of doses of rhASM; and

the first two or more doses are escalating doses and are administered at a successively increasing amount, 
the doses after the escalating doses are maintenance doses and are administered in the same amount as or less than the last escalating dose, 
the first dose is in the amount of 0.1 mg/kg and the patient is a pediatric patient, 
the first dose is in the amount of 0.1 mg/kg and the patient is an adult patient, 
the highest maintenance dose is in the amount of 0.3 mg/kg to 3mg/kg, 
the highest maintenance dose is in the amount of 1 mg/kg, 
the highest maintenance dose is in the amount of 2 mg/kg, 
the highest maintenance dose is in the amount of 3 mg/kg, 
the highest maintenance dose is the highest dose tolerated by the patient, or 
the escalating doses are administered in the order of 0.1 mg/kg, 0.3 mg/kg, 0.3 mg/kg, 0.6 mg/kg, 0.6 mg/kg, 1.0 mg/kg, 2.0 mg/kg, and 3.0 mg/kg. 
The species are independent or distinct because each of these steps (a)-(c) and (i)-(x) represent a distinct treatment regimen, which may vary based on type or weight of the treated patient.  Further, each of these steps are not obvious variants.  
These claims will be examined to the extent they read upon the elected species.Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of the groups (a)-(c) and (i)-(x) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 5-8, 10-12, 14-19 and 29-31 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of a method of treating an abnormal bone condition in a patient with acid sphingomyelinase deficiency (ASMD), comprising: administering to the patient a plurality of doses of recombinant human acid sphingomyelinase (rhASM), measuring a bone indicator of the patient, and comparing the bone indicator of the patient to the baseline bone indicator of the patient before the administering step, wherein the patient's bone indicator improves or does not worsen after the plurality of doses of rhASM, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wasserstein et al. ("Successful within-patient dose escalation of olipudase alfa in acid sphingomyelinase deficiency”, MOLECULAR GENETICS AND METABOLISM, vol. 116, no. 1, 2015-05-30, pages 88-97).  
Wasserstein et al. teach a method of treating patients with ASM deficiency, wherein said ASM deficiency manifests in bone disease, comprising administering olipudase alfa (also known as a recombinant human acid sphingomyelinase (rhASM) to said patients, measuring bone-specific biomarkers, i.e., alkaline phosphatase, a bone formation biomarker, a C-telopeptide, and a bone resorption biomarker, and comparing the bone indicator of the patient to the baseline bone indicator of the patient before the administering step (see under section headings:  Methods; “2.3 Outcome measures”; and “3.6 Biomarkers”), and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656